Citation Nr: 1824178	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for alopecia (claimed as loss of hair all over body), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

3. Entitlement to service connection for migraines, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

4. Entitlement to service connection for intermittent constipation, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

5. Entitlement to service connection for sleep issues (also claimed as sleep apnea), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1982 to October 1991, including in Saudi Arabia from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of the appeal, in January 2017, the Veteran requested a hearing before a Veterans Law Judge.  However, in an August 2017 correspondence, he indicated that he wished to withdraw his hearing request.  Therefore, his hearing request has been withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

The issue of entitlement to service connection for fibromyalgia has been raised by the record in a statement received by VA in February 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand is warranted for additional development of the claims.  

First, the Veteran reported in an August 2017 correspondence that he is currently treating his disabilities involved in the appeal at the Hampton, VA Medical Center.  However, the most recent VA records that are in his file are from July 2015.  Therefore, the claim must be remanded to obtain the outstanding, relevant VA treatment records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (The duty to assist includes assisting the claimant in the procurement of relevant records).  

Moreover, the record shows that the Veteran served in the Southwest Theater of Operations during the Persian Gulf War, and as such may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 U.S.C. § 1117 (a) (2) (A), (B) (2012); 38 C.F.R. § 3.317 (a) (2) (A), (B) (2017).  Signs or symptoms of such illness include fatigue, headaches, sleep disturbances, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317 (b) (5), (9).  Accordingly, in August 2010, the Veteran was afforded Gulf War examinations and opinions in January 2011 for his claims on appeal.

However, the Board finds these August 2010 VA etiology opinions inadequate because they were not accompanied by a complete rationale.  See August 2010 VA etiology opinions; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, upon remand, new opinions must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all outstanding VA medical records pertaining to the Veteran from August 2015 to the present.

2. After completing the above action, FOR EACH DISABILITY ON APPEAL, schedule the Veteran for a Gulf War examination with the appropriate specialist.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  After reviewing the entire claims file, the examiner should respond to the following:

(a) Indicate whether the Veteran's symptoms either (i) can be attributed to known clinical diagnoses, or (ii) constitute undiagnosed illness or medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.

(b) As to any clinically diagnosed, opine as to whether it is at least as likely as not (50-percent probability or more) that such disorder/s were incurred in or aggravated during service.

In formulating the requested opinions, the examiner should specifically discuss all relevant private and VA outpatient notes and the Veteran's competent and credible reports of relevant symptoms, including in his February 2011 Notice of Disagreement.  

Any opinion expressed must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

5. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

